In a support proceeding, petitioner appeals from three orders of the Family Court, Suffolk County, as follows: (1) the first, dated February 28, 1977, which, upon the stipulation of the parties in open court, inter alia, made provision with respect to child support and visitation, (2) the second, dated June 17, 1977, which denied a motion to vacate the order of February 28, 1977 and (3) the third, dated June 30, 1977, which denied petitioner’s motion for the entry of judgment for arrears of child support, on the ground that the above-mentioned stipulation waived all arrears. Appeal from the order of February 28, 1977 dismissed, without costs or disbursements. No appeal lies from an order entered on consent. Orders of June 17, 1977 and June 30, 1977 affirmed, without costs or disbursements. Our affirmance is without prejudice to any application petitioner may make with regard to future child support. Lat-ham, J. P., Damiani, Shapiro and Margett, JJ., concur.